In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                   ___________________________
                        No. 02-20-00274-CV
                   ___________________________

BILLY DON & STEPHANIE COUCH AND CARLO & GIOVANNA RESTREPO,
                   Appellants and Appellees

                                    V.

       JUAN CARLOS AVILA AGUILAR, Appellee and Appellant



                On Appeal from the 348th District Court
                        Tarrant County, Texas
                    Trial Court No. 348-309669-19


              Before Sudderth, C.J.; Birdwell and Bassel, JJ.
                      Opinion by Justice Birdwell
                                          OPINION

      “Something there is that doesn’t love a wall, that wants it down.”

      Robert Frost, “Mending Wall” (1914).


      Don Carlos Avila Aguilar’s neighbors erected a barrier blocking his only means

of access to his property: a gravel driveway that passed over his neighbors’ lots. So,

Avila sued his neighbors, Appellants Billy Don and Stephanie Couch and Carlo and

Giovanna Restrepo, and won a necessity easement to cross their land.

      On appeal, Appellants challenge the necessity easement. On cross-appeal,

Avila contests the trial court’s implied determination that he did not have an express

easement. We affirm the judgment in all respects.

                                    I.      BACKGROUND

A.    Factual Background

      In 1981, Frank Maxey bought a stretch of land in Mansfield, Texas. In 1999,

Maxey divvied up his property horizontally into four perpendicular lots. Lot 1 had

direct access to Nelson Wyatt Road on the east, and Lot 4 had access to another

public roadway on the west, but Lots 2 and 3 in the middle depended on a gravel

driveway that ran through Lots 1 and 2 for access to Nelson Wyatt Road. The layout

is approximated below:




                                                2
      The central issues in the case are whether the current owner of Lot 3, Avila, has

an express or implied easement to cross Appellants’ properties, Lots 1 and 2. To

evaluate that question, a brief history of how the lots changed hands over the years is

necessary.

      After Maxey partitioned the property in 1999, he sold Lots 2 and 4 and retained

Lots 1 and 3 for himself. Maxey conveyed away Lot 4 to a family who are not

involved in this suit except in that their property landlocks Lot 3 from the west.

Maxey conveyed Lot 2 to Frankie Nowell and granted him an express easement to

cross Lot 1 in order to reach Nelson Wyatt Road.

      In 2005, Nowell conveyed Lot 2 to its current owners, Appellants Billy Don

and Stephanie Couch. In 2013, Bonnie Williams acquired Lot 3 from a constable tax

sale. In 2015, Maxey’s estate conveyed Lot 1 to its current owners, Appellants Carlo


                                          3
and Giovanna Restrepo. At some point after the Restrepos’ purchase, Appellants

attempted to curtail use of the shared driveway by Lot 3’s then-owner Williams, telling

her that she was trespassing on their properties when she used the shared driveway.

      That trend continued in 2019, when Williams sold Lot 3 to its current owner,

Avila. After purchasing Lot 3, Avila was able to access the property only once using

the shared driveway. Soon thereafter, Appellants blocked the driveway with a locked

gate on the border between Lots 1 and 2, leaving Lot 3 landlocked.

B.    Procedural Background

      In 2019, Avila sued Appellants for a declaratory judgment that Lot 3 had an

express easement and an implied necessity easement to cross Lots 1 and 2.

Appellants countersued for an injunction to prevent Avila from using the driveway.

      The case was tried to the bench on stipulated evidence, which largely consisted

of deeds and testimony from an earlier hearing. After hearing the evidence, the trial

court imposed an implied easement by necessity over Lots 1 and 2 for the benefit of

Lot 3. The trial court declined to grant Avila an express easement. Both sides

appealed.

                 II.    THE COUCHES’ AND RESTREPOS’ APPEAL

      In their appeal, Appellants challenge the trial court’s determination that Avila

was entitled to an implied easement by necessity over Lots 1 and 2.

      Whether a property owner is entitled to an easement by necessity is a question

of law, although underlying factual issues may need to be resolved in order to reach

                                          4
the legal question. Staley Family P’ship, Ltd. v. Stiles, 483 S.W.3d 545, 548 (Tex. 2016).

When neither party requests findings of fact and conclusions of law following a

nonjury trial, all fact findings necessary to support the trial court’s judgment are

implied. Shields LP v. Bradberry, 526 S.W.3d 471, 480 (Tex. 2017). Appellate courts

defer to the trial court’s findings of fact—so long as they are supported by the

record—and review conclusions of law de novo. Sw. Elec. Power Co. v. Lynch, 595

S.W.3d 678, 683 (Tex. 2020).

      It is universally recognized that where the owner of a single area of land

conveys away part of it, the circumstances attending the conveyance may themselves,

without aid of language in the deed, and indeed sometimes in spite of such language,

cause an easement to arise as between the two parcels thus created. Mitchell v.

Castellaw, 246 S.W.2d 163, 167 (Tex. 1952). When an owner conveys part of a tract of

land and retains a landlocked portion, a necessity easement over the portion conveyed

may be implied so the owner of the landlocked part can access it. Staley, 483 S.W.3d

at 548. To successfully assert a necessity easement, the party claiming the easement

must demonstrate: (1) unity of ownership of the alleged dominant and servient estates

prior to severance; (2) the claimed access remains a necessity and not a mere

convenience (present necessity); and (3) the necessity also existed at the time the

estates were severed (historical necessity). Hamrick v. Ward, 446 S.W.3d 377, 382 (Tex.

2014). “The party claiming a necessity easement has the burden to prove all facts

necessary to establish it.” Staley, 483 S.W.3d at 548. For an easement to be necessary,

                                            5
the claimant must show that he lacks any alternative route to legally access the public

roadway from his property. Duff v. Matthews, 311 S.W.2d 637, 640 (Tex. 1958); see

Staley, 483 S.W.3d at 549. Necessity does not exist if the easement does not result in

access to a public roadway. Staley, 483 S.W.3d at 549.

      As to the first element, Appellants admit that Lots 1, 2, and 3 derive from

common ownership. Also, it is undisputed that Avila’s property, Lot 3, is presently

landlocked and that he has no other means to access a public roadway from the

property besides the shared driveway across Lots 1 and 2, which satisfies the second

element, present necessity.

      Appellants also concede that, at least at one point, the original owner Maxey

was entitled to a necessity easement over Lot 2 because he had no other way to reach

a public roadway from his Lot 3. But Appellants insist that there was no historical

necessity for an easement over Lot 1. When Maxey partitioned the land and began

selling the lots in 1999, he owned Lot 1 (which had direct roadway access) and Lot 3

(which did not). Appellants reason that, at the time of severance, Maxey only had

necessity with respect to Lot 2: as the owner of Lot 1, Maxey had no need for an

easement over his own property. Indeed, Appellants cite the merger rule to argue that

Maxey could not have granted himself an easement across Lot 1 even if he wanted,

because that lesser property right would have merged right back into the greater

whole of his fee simple.      Thus, Appellants contend that in the absence of any

historical necessity, the owner of Lot 3 has never had a right to an implied easement

                                           6
over Lot 1; all that Lot 3’s owner has ever enjoyed is permissive use of Lot 1. Thus,

Appellant’s appeal comes down to the third element and whether the original owner,

Maxey, had historical necessity to cross Lot 1.

      That in turn depends on what, exactly, is necessary. Appellants argue that the

necessity for an easement must exist at severance. If that is the question, then Avila

loses, because it is undisputed that Maxey did not need an easement across his own

Lot 1 in 1999. See Magee v. Hambleton, No. 2-08-441-CV, 2009 WL 2619425, at *4 n.7

(Tex. App.—Fort Worth Aug. 25, 2009, pet. denied) (mem. op.) (noting that one who

owns fee simple does not need an easement across his property).

      However, under the Texas Supreme Court’s earliest and most common

formulation of the doctrine, the question is instead whether the owner of the

dominant estate needed “access” across the servient estate, Hamrick, 446 S.W.3d at 382;

Koonce v. Brite Estate, 663 S.W.2d 451, 452 (Tex. 1984); Bains v. Parker, 182 S.W.2d 397,

399 (Tex. 1944); Alley v. Carleton, 29 Tex. 74, 78 (1867); or, alternatively, needed a

“roadway” across the servient estate. Waggoner’s Estate v. Gleghorn, 378 S.W.2d 47, 48

(Tex. 1964); Duff, 311 S.W.2d at 641; Othen v. Rosier, 226 S.W.2d 622, 625 (Tex. 1950).

To reach the public roadway from Lot 3, Maxey undoubtedly had the same type of

necessity for access and a roadway across Lot 1 that Avila faces today, because to

deny him access to a roadway across Lot 1 in 1999 would have entirely landlocked

Lot 3 and left the property useless. For Maxey to make meaningful use of Lot 3, he

needed the right to cross Lot 1 in order to reach the public roadway at the time of

                                           7
severance. That historical necessity is not diminished by the fact that he had the legal

right to cross Lot 1 as the owner of Lot 1—even if it was a right he had, it was still a

right he needed.

       This conclusion is consistent with the reasoning that underlies the typical, two-

lot case of implied easement by necessity. In the typical case, the owner of the

landlocked lot traverses another lot for many years without problems to reach a public

roadway, and the owner of the traversed lot gives the neighboring owner permission

to cross his land. Because the owner of the landlocked lock has permission to cross

the traversed lot, he has no need for an easement to cross. Indeed, the word

“easement” is likely never uttered between them—at least, not until the owner of the

traversed lot withdraws his permission to cross, and lawyers are involved. In the

resulting appeal, courts will invariably hold that the owner of the landlocked lot had

historical necessity to cross, even though he originally had legal permission to cross.

That is, the fact that the owner of the landlocked lot historically had the legal ability to

cross the land, through permission, does not destroy his necessity to cross that land all

the same. For as it is widely recognized in other states,

       If, at one time, there has been unity of title, as here, the right to a way by
       necessity may lay dormant through several transfers of title and yet pass
       with each transfer as appurtenant to the dominant estate and be
       exercised at any time by the holder of the title thereto.

William C. Haak Tr. v. Wilusz, 949 N.E.2d 833, 837 (Ind. Ct. App. 2011) (quoting Finn

v. Williams, 33 N.E.2d 226, 228 (Ill. 1941)); accord Bickel v. Hansen, 819 P.2d 957, 961


                                             8
(Ariz. Ct. App. 1991); Kellogg v. Garcia, 125 Cal. Rptr. 2d 817, 828 (Cal. Ct. App. 2002);

Pencader Assocs., Inc. v. Glasgow Tr., 446 A.2d 1097, 1100 (Del. 1982); Broadhead v.

Terpening, 611 So. 2d 949, 954 (Miss. 1992); Short v. S. Union Co., 372 S.W.3d 520, 539–

40 (Mo. Ct. App. 2012); Frame v. Huber, 2010 MT 71, ¶ 15, 355 Mont. 515, 519, 231

P.3d 589, 592. “The fact that the original grantee and his successors in interest have

been permitted ingress to and egress from the 40 acres over the land owned by

surrounding strangers is immaterial.”      William C. Haak Tr., 949 N.E.2d at 837

(quoting Finn, 33 N.E.2d at 228). “When such permission is denied, as in the present

case, the subsequent grantees may avail themselves of the dominant and servient

estates.” Id. (quoting Finn, 33 N.E.2d at 228).

      Similarly, the fact that Maxey had the legal right to cross Lot 1, as his own

property, does not destroy his need to do so all the same. Thus, we believe that the

element of historical necessity is satisfied, as is shown by Canali v. Satre, the facts of

which resemble those present in this case. 688 N.E.2d 351, 354 (Ill. App. Ct. 1997).

There, a landowner conveyed to strangers most of his land that abutted a public road,

and he retained lots D and E for himself. Id. For lot E, the only means of ingress

and egress was through a small portion of lot D that touched the public road. See id.

at 354–55. Thereafter, the landowner conveyed away lot D while retaining lot E,

thereby landlocking lot E. Id. at 354. The court held that historical necessity was

shown with respect to lot E despite the fact that the owner once had the right and

ability to ingress and egress from Lot E through his own Lot D. Id. Like this case,

                                            9
the owner in Canali retained two of his partitioned lots, and the fact that his path of

historical necessity took him through one of his own lots did not destroy his necessity.

See id. As support, the court relied on the maxim we have quoted above: “where such

a situation exists, the easement need not be for continuous use but may lay dormant

through successive grantees to be used at any time by a subsequent titleholder.” Id.

      This dormancy addresses Appellants’ argument that there could be no necessity

easement in light of the merger rule, under which an easement is terminated when all

the benefits and burdens of the various properties come into a single ownership. Teal

Trading & Dev., LP v. Champee Springs Ranches Prop. Owners Ass’n, 534 S.W.3d 558, 579

(Tex. App.—San Antonio 2017), aff’d, 593 S.W.3d 324 (Tex. 2020). We will assume

without deciding that the merger rule applies to easements by necessity in the first

place. 1 Even so, we think that dormancy saves the easement from being extinguished

by the merger rule. At the time of severance, there was not yet any easement to

merge or extinguish because, in its dormant state, the necessity was never formally

acknowledged by a court as the basis for an easement that was fixed in character and

dimension. And easements are generally fixed things: “Easement boundaries are

generally static and attached to a specific portion of private property.” Severance v.


      1
         But see Leggio v. Haggerty, 42 Cal. Rptr. 400, 406 (Cal. Ct. App. 1965) (holding
that necessity easements are not subject to the doctrine of merger); Fritz v. Tompkins,
61 N.E. 893, 895–96 (N.Y. 1901) (same); Hwy. Props. v. Dollar Sav. Bank, 431 S.E.2d
95, 98 n.4 (W. Va. 1993) (same); see also Riley v. Jones, 174 S.W.2d 530, 531 (Ky. 1943);
Stilbell Realty Corp. v. Cullen, 352 N.Y.S.2d 656, 657–58 (N.Y. App. Div. 1974); Hazard
v. Robinson, 11 F. Cas. 931, 932 (C.C.D.R.I. 1823).

                                           10
Patterson, 370 S.W.3d 705, 721 (Tex. 2012) (op. on reh’g). “Once established, the

location or character of the easement cannot be changed without the consent of the

parties.” Id. With no court ever having recognized an easement or delineated its

nature or boundaries, we do not believe that there was some tacit easement floating in

the ether—shapeless and undefined, but with enough substance that it must be

merged into Maxey’s fee simple.       Put simply, we do not believe that Maxey’s

ownership of Lot 1 destroys the dormant necessity for and right to an easement

across Lot 1.

      Our approach also accords with the root justifications for necessity easements.

One basis for the doctrine is the preference against economic waste: “courts will

imply a roadway easement to facilitate continued productive use of the landlocked

parcel, rather than rigidly restrict access.” Hamrick, 446 S.W.3d at 382. In this case,

no less than in the typical implied-easement case, denying Avila an easement would

waste the land’s utility, including a pond on Lot 3 that offered a natural supply of

water. It would also waste the $100,000 that Avila spent in pursuit of his plan to build

a family home on Lot 3. Another basis for the necessity-easement doctrine is implied

intent: “the law reads into the instrument that which the circumstances show both

grantor and grantee must have intended, had they given the obvious facts of the

transaction proper consideration.” Seber v. Union Pac. R.R. Co., 350 S.W.3d 640, 648

(Tex. App.—Houston [14th Dist.] 2011, no pet.) (quoting Mitchell, 246 S.W.2d at 167).

At the time of the severance, Maxey, in his position as owner of Lot 1, could not have

                                          11
intended to deny himself the right to cross Lot 1 to reach the public road. Accord

Canali, 688 N.E.2d at 354.

      With the element of historical necessity satisfied, we hold that Avila is entitled

to a necessity easement allowing him to cross Lots 1 and 2, as the trial court

determined. We overrule Appellants’ first issue. We need not consider Appellants’

remaining issue, which rests on the premise that Avila’s use of Lot 1 was merely

permissive.

                             III.   AVILA’S CROSS-APPEAL

      On cross-appeal, Avila contends that the trial court erred in denying him an

express easement across both Lots 1 and 2. Avila’s argument hinges on a quirk in the

1999 deed by which Maxey conveyed Lot 2 to Nowell, who owned the property

before the Couches. In the deed, Maxey granted Nowell an express easement to cross

Lot 1. However, the metes and bounds of the easement stretched not just across Lot

1, but all the way across Lot 2 and up to the border of Lot 3. Thus, it appeared that

Maxey was purporting to grant the owner of Lot 2 an express easement to cross Lot 2

as well, which both sides agree was unusual and unnecessary.

      Avila reasons that this strange grant works in his favor. He suggests that

because the easement’s metes and bounds crossed Lot 2, this portion of the deed

should operate not only as a grant of an easement across Lot 1 in favor of Lot 2, but

also as a reservation of an easement across Lots 1 and 2 in favor of Avila’s Lot 3.



                                           12
      But nothing in the deed suggests that such a reservation was being made. Just

the opposite, under the heading of “Reservations From and Exceptions to

Conveyance and Warranty,” it stated, “None.”            The deed thus plainly and

unambiguously stated that there were no reservations. “The construction of an

unambiguous deed is a question of law for the court.” Griswold v. EOG Res., Inc., 459

S.W.3d 713, 717 (Tex. App.—Fort Worth 2015, no pet.). A court’s primary goal

when construing a deed is to ascertain the true intention of the parties solely from all

of the language in the deed. Id. The intent that governs “is not the intent that the

parties meant but failed to express, but the intent that is expressed.” Id. If Maxey

intended to reserve an express easement across Lots 1 and 2 for the benefit of Lot 3,

it was not an intent that he expressed in the deed.

      Moreover, Avila’s case for an express easement is not aided by the special rules

of construction that apply to deeds. “A warranty deed will pass all of the estate

owned by the grantor at the time of the conveyance unless there are reservations or

exceptions that reduce the estate conveyed.” Id. “Property ‘excepted’ or ‘reserved’

under a deed is never included in the grant and is something to be deducted from the

thing granted, narrowing and limiting what would otherwise pass by the general words

of the grant.” Id. “Reservations must be made by clear language, and courts do not

favor reservations by implication.” Id. Deeds “are to be most strongly construed

against the grantor and in favor of the grantee; this rule applies to reservations and



                                           13
exceptions.” Id. The absence of any language clearly reserving an express easement in

favor of Lot 3 speaks strongly against the existence of such an easement.

      It is true that “we presume that the parties to a deed intend every clause to have

some effect and in some measure to evidence their agreement.” Chi. Title Ins. Co. v.

Cochran Invs., Inc., 602 S.W.3d 895, 900 (Tex. 2020) (internal quotation omitted). From

that principle come cases like Jones v. Moctezuma, which, among the cases that Avila

cites, is the most on point and the most favorable to his cause. No. 14-94-00009-CV,

1995 WL 681294, at *2 (Tex. App.—Houston [14th Dist.] Nov. 16, 1995, writ denied)

(op. on reh’g) (not designated for publication). Avila relies on Jones to urge that the

deed’s metes and bounds description must be given some effect, which he says should

be the reservation of an easement in favor of Lot 3.

      In Jones, two parents conveyed a property to their son in a deed with limiting

language indicating that the property conveyed was “subject to” a road easement

when, in fact, the easement’s metes and bounds description and the attached surveys

instead depicted what could only be consistent with the grant of an easement wholly

on an adjacent property that was retained by the parents. Id. The deed’s granting

clause was silent as to any easement on the retained property, and the parties

“conceded[]” that a deed’s limiting language was “mislabeled” with words delimiting

an easement. Id. On those facts, the court opted to construe the deed as granting an

easement on the adjacent property, since doing otherwise would rob any effect from

the deed’s language concerning an easement, its metes and bounds description of that

                                          14
easement, and its attached maps and surveys.2 See id. But unlike Jones, here, the metes

and bounds did not describe an easement that was wholly inconsistent with the nature

of the easement as it was described in the deed. Rather, the metes and bounds were

largely consistent with, and correct according to, the stated nature of the easement,

which was a grant in favor of Lot 2 rather than a reservation in favor of Lot 3. Thus,

unlike Jones, the grant clauses in question did have some effect as they were written,

and a sensible effect at that: they granted the owner of Lot 2 an ingress-egress

easement across Lot 1, which Lot 2’s owner needed in order to make use of his

property. The fact that the deed achieved that necessary end with some surplusage

does not give us leave to rewrite the correct portion of the deed’s plain language:

“When part of a deed’s property description is incorrect, we will disregard that part as

surplusage and enforce the deed if the remainder of the description identifies the land

with sufficient certainty.” Piranha Partners v. Neuhoff, 596 S.W.3d 740, 745 n.12 (Tex.

2020) (internal quotation omitted). Moreover, also unlike Jones, where the grant clause

was merely silent as to whether there was any such easement, here, the reservation

clause spoke to that matter, stating explicitly that there were no reservations

whatsoever. See Meekins v. Wisnoski, 404 S.W.3d 690, 699–700 (Tex. App.—Houston

[14th Dist.] 2013, no pet.) (relying in part on the statement of “None” under the

heading of “Reservations from Conveyance” to hold that there was no reservation).



      2
       The dissent would have held differently. See id. at *3 (Fowler, J., dissenting).

                                           15
      We therefore hold that the unambiguous language of the deed in question did

not reserve an express easement in favor of Lot 3. We overrule Avila’s lone issue on

cross-appeal.

                                 IV.    CONCLUSION

      We affirm the trial court’s judgment in all respects.

                                                      /s/ Wade Birdwell

                                                      Wade Birdwell
                                                      Justice

Delivered: August 12, 2021




                                          16